— Appeal by the defendant from two judgments of the Supreme Court, Kings County (Juviler, J.), both rendered May 10, 1983, (1) convicting him of robbery in the first degree under indictment No. 3245/82, upon a jury verdict, and imposing sentence; and (2) convicting him of *480robbery in the first degree, under indictment No. 4559/82, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The complainant testified that she saw the defendant, who she recognized from the neighborhood, as he was jogging nearby, put a ski mask on before robbing her. This identification testimony, if credited by the jury, sufficed to support a finding of guilt under indictment No. 3245/82. Accordingly, the People adequately proved the defendant’s guilt beyond a reasonable doubt (see, People v Talley, 111 AD2d 885).
The court accepted the defendant’s guilty plea with respect to another robbery charge with an agreement that if the conviction after trial were reversed, the defendant would be permitted to withdraw his guilty plea. However, since the conviction after trial is being affirmed, there is no basis to disturb the conviction upon his plea of guilty. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.